   Case 2:18-cv-08971-GGG-KWR Document 60-4 Filed 08/16/19 Page 1 of 11


From:            William Most
To:              Keith Detweiler
Cc:              Scott Thomas
Subject:         Re: Cortez: Plaintiff"s Discovery Requests
Date:            Wednesday, April 24, 2019 8:57:39 AM


No, I'm sorry.

On Wed, Apr 24, 2019 at 8:53 AM Keith Detweiler <kdetweiler@nt-lawfirm.com> wrote:

  Are you going to consent to the motion to withdraw deemed admissions? There is no need for he
  motion if you simply agree to the extension.




  Please note that my email address has changed to kdetweiler@nt-lawfirm.com. Thank you!




  Keith M. Detweiler, Esq.

  Nielsen & Treas, LLC

  3838 N. Causeway Blvd.

  Suite 2850

  Metairie, Louisiana 70002

  Office: (504) 837-2500

  Cell: (504) 452-5912



  From: William Most <williammost@gmail.com>
  Sent: Wednesday, April 24, 2019 8:52 AM
  To: Keith Detweiler <kdetweiler@nt-lawfirm.com>
  Cc: Scott Thomas <sthomas@lma.org>
  Subject: Re: Cortez: Plaintiff's Discovery Requests



  I mean that there was a miscommunication in that I believe you when you say you thought that I
  agreed to a stay. But I honestly do not know that I said anything to lead you to reasonably
  believe - and rely upon - the idea that I was agreeing to an indefinite stay of discovery.



  Even supposing that I thought Keith's discovery responses were indefinitely stayed pending the
 Case 2:18-cv-08971-GGG-KWR Document 60-4 Filed 08/16/19 Page 2 of 11


motion, why would Scott's responses also be indefinitely stayed? That doesn't make any sense to
me.



Look, this is not a huge deal. All you have to do is file a Motion to Withdraw Deemed
Admissions under FRCP 36(b).



On Wed, Apr 24, 2019 at 8:44 AM Keith Detweiler <kdetweiler@nt-lawfirm.com> wrote:

  You agreed to that on the phone. You acknowledged that there was miscommunication and that we
  should work toward avoiding that going forward.




  Please note that my email address has changed to kdetweiler@nt-lawfirm.com. Thank you!




  Keith M. Detweiler, Esq.

  Nielsen & Treas, LLC

  3838 N. Causeway Blvd.

  Suite 2850

  Metairie, Louisiana 70002

  Office: (504) 837-2500

  Cell: (504) 452-5912



  From: William Most <williammost@gmail.com>
  Sent: Wednesday, April 24, 2019 8:42 AM
  To: Keith Detweiler <kdetweiler@nt-lawfirm.com>
  Cc: Scott Thomas <sthomas@lma.org>
  Subject: Re: Cortez: Plaintiff's Discovery Requests



  Keith,



  With all respect, I don't know that this was a "miscommunication on both sides." Can you
Case 2:18-cv-08971-GGG-KWR Document 60-4 Filed 08/16/19 Page 3 of 11


point to any correspondence that led you to believe I was agreeing to an indefinite stay of
discovery?



I'm not trying to jam you up or seek unfair advantage. I just honestly think my duty of zealous
advocacy to my clients does not let me unilaterally forgive an opposing party's admissions.



And the RFAs aren't insanely prejudicial. None of them are the elements of our claim, like
"Pitre used excessive force" or "Pitre falsified evidence." They are just establishing the basic
facts.


William




On Wed, Apr 24, 2019 at 8:30 AM Keith Detweiler <kdetweiler@nt-lawfirm.com> wrote:

  William,



  In our discussion on the phone yesterday you acknowledged that there was miscommunication on
  both sides that has led to where we are now. You acknowledged that going forward we should
  better communicate. Your position on the requests for admissions and refusal to extend the time
  to respond is predicated upon the miscommunication which led to us to believe that the deadline
  was extended as well. You claim that you are simply being a zealous advocate now that you have
  an advantage. However, what you are really doing is taking advantage of a situation caused in part
  by your participation in what you have agreed was miscommunication that led us to believe the
  extension applied to the requests for admissions as well. It seems the proper thing to do is
  acknowledge the miscommunication that led to the confusion over the deadline and agreement
  and proceed forward with a new and clearly agreed deadline by which to respond to the requests
  for admissions and other discovery. I know that if I were in your position, especially having
  acknowledged the miscommunication on both sides, that I would move forward and allow the
  responses to be made without taking the hard line position that you now tell us you want to take.



  Keith




  Please note that my email address has changed to kdetweiler@nt-lawfirm.com. Thank you!
Case 2:18-cv-08971-GGG-KWR Document 60-4 Filed 08/16/19 Page 4 of 11




  Keith M. Detweiler, Esq.

  Nielsen & Treas, LLC

  3838 N. Causeway Blvd.

  Suite 2850

  Metairie, Louisiana 70002

  Office: (504) 837-2500

  Cell: (504) 452-5912



  From: William Most <williammost@gmail.com>
  Sent: Tuesday, April 23, 2019 3:26 PM
  To: Scott Thomas <sthomas@lma.org>
  Cc: Keith Detweiler <kdetweiler@nt-lawfirm.com>
  Subject: Re: Cortez: Plaintiff's Discovery Requests



  Keith and Scott,



  As you have seen from our past dealings, my normal practice is to agree to pretty much any
  request for an extension of a deadline, provided the request comes before the deadline has
  passed, no questions asked.



  Here, however, the request comes after the deadline has passed. And it is based your belief
  that I implicitly agreed to an indefinite stay of discovery for all Defendants pending a court
  ruling regarding the representation of one Defendant. (Considering that I waited for two
  years for a ruling on a motion in the Western District, that's something I never would agree
  to.)



  Even under those circumstances, I'd normally be willing to accept that there was a
  misunderstanding and let things go. But since these are binding admissions, I don't think my
  duty of zealous advocacy allows me to release a party from what it has admitted for nothing.



  However, I am happy to agree to a two week extension for the interrogatories or RFPs. If
  you need more time, just let me know.
Case 2:18-cv-08971-GGG-KWR Document 60-4 Filed 08/16/19 Page 5 of 11



  William




  On Tue, Apr 23, 2019 at 11:11 AM Scott Thomas <sthomas@lma.org> wrote:

    Obviously, I am not able to look at anything and my paralegal is on vacation.
    Unfortunately the WiFi here isn’t string enough to open the attachments.



    Whether accurate or not, I didn’t believe the RFA’s, or the other discovery, were due this
    week. I definitely did not calendar it that way.



    Given that, I would like to formally ask for an extension until next Tuesday for the RFA’s
    which would allow me to get back to Louisiana and respond. As to the other items, I
    obviously will need more time on those as well.



    Scott

    Sent from my iPhone


    On Apr 23, 2019, at 11:38 AM, Keith Detweiler <kdetweiler@nt-lawfirm.com> wrote:

            William,



            I appreciate the phone call and hope again that you will reconsider your position
            on the requests for admissions. As we discussed, we should work toward better
            communication going forward. Thanks!



            Keith




            Please note that my email address has changed to kdetweiler@nt-
            lawfirm.com. Thank you!
Case 2:18-cv-08971-GGG-KWR Document 60-4 Filed 08/16/19 Page 6 of 11




        Keith M. Detweiler, Esq.

        Nielsen & Treas, LLC

        3838 N. Causeway Blvd.

        Suite 2850

        Metairie, Louisiana 70002

        Office: (504) 837-2500

        Cell: (504) 452-5912



        From: William Most <williammost@gmail.com>
        Sent: Tuesday, April 23, 2019 10:21 AM
        To: Keith Detweiler <kdetweiler@nt-lawfirm.com>
        Cc: Scott Thomas <sthomas@lma.org>; David Lanser <david.lanser@gmail.com>;
        Amanda Hass <amanda.hass@gmail.com>; Evian Mugrabi
        <evian@therhodeslawfirm.com>; Erin Walker <ewalker@lma.org>
        Subject: Re: Cortez: Plaintiff's Discovery Requests



        Keith,



        With all due respect, I don't really understand what this exercise is about. In
        March, you asked for time to handle "the issue on our side." I agreed. You
        subsequently told me you'd made a decision - you would not be withdrawing
        as counsel for Pitre in his official capacity. So we had to research, draft, and
        file a motion to deal with that. Now you are asking for more time to "respond
        and resolve." I don't know what there is to resolve; you made a decision, and
        so we put it to the judge to decide. I guess you want to think about it again,
        and maybe come to a different decision? But you aren't telling me you will
        make a different decision.



        That being said, if you need more time to respond to the RFPs and
        Interrogatories, that's fine. I am happy to agree to a two week extension. But I
        don't think the duty of zealous advocacy allows me to just let you off the
        hook for binding admissions, so I am not agreeing to undo the already-
        admitted RFAs.



        William
Case 2:18-cv-08971-GGG-KWR Document 60-4 Filed 08/16/19 Page 7 of 11




        On Tue, Apr 23, 2019 at 10:13 AM Keith Detweiler <kdetweiler@nt-
        lawfirm.com> wrote:

          I would like to try and resolve this issue so as not to jeopardize the defendants
          as a result of my trust in what I thought we had agreed to do. Given Scott’s
          unavailability, I ask that you give us until Tuesday to respond and resolve the
          representation issues.




          Please note that my email address has changed to kdetweiler@nt-
          lawfirm.com. Thank you!




          Keith M. Detweiler, Esq.

          Nielsen & Treas, LLC

          3838 N. Causeway Blvd.

          Suite 2850

          Metairie, Louisiana 70002

          Office: (504) 837-2500

          Cell: (504) 452-5912



          From: William Most <williammost@gmail.com>
          Sent: Tuesday, April 23, 2019 10:05 AM
          To: Keith Detweiler <kdetweiler@nt-lawfirm.com>
          Cc: Scott Thomas <sthomas@lma.org>; David Lanser
          <david.lanser@gmail.com>; Amanda Hass <amanda.hass@gmail.com>; Evian
          Mugrabi <evian@therhodeslawfirm.com>; Erin Walker <ewalker@lma.org>
          Subject: Re: Cortez: Plaintiff's Discovery Requests



          I don't understand. How could it not be indefinite? We have no control
          over when the judge rules on the motion.



          Are you proposing to withdraw as counsel for Pitre in his official capacity,
          and then respond to discovery by Friday?
Case 2:18-cv-08971-GGG-KWR Document 60-4 Filed 08/16/19 Page 8 of 11




          On Tue, Apr 23, 2019 at 10:02 AM Keith Detweiler <kdetweiler@nt-
          lawfirm.com> wrote:

            I expected not an indefinite stay but a delay until we got preliminary
            matters straightened out. Had I thought you were not going to allow the
            delay, I would’ve responded despite the continued issues with
            representation. I ask that you reconsider and allow us til the end of the
            week to clarify the representation and respond to discovery.

            Keith M. Detweiler


            On Apr 23, 2019, at 9:54 AM, William Most
            <williammost@gmail.com> wrote:

                  You thought I voluntarily agreed to an indefinite stay of
                  discovery? Looking at my emails, it looks to me like I
                  communicated the opposite of that.



                  I first raised the capacities issue in January. Then I raised it
                  again in March. On March 16, you said "Let us get through
                  this deposition and we can revisit the issue on our side." I
                  agreed to let you work it out among yourselves, "so long as
                  it gets worked out before we start getting written discovery
                  responses." I was saying I did NOT want to hold up
                  discovery. Then you told me that you were not going to do
                  anything about the issue on your side. So then we had to file
                  the motion to disqualify.



                  The whole reason I brought this up early and often was so
                  that it would not slow things down.



                  Am I missing some communication where I agreed to an
                  indefinite extension of your discovery responses?




                  On Tue, Apr 23, 2019 at 9:39 AM Keith Detweiler
                  <kdetweiler@nt-lawfirm.com> wrote:

                    It seemed to me that we were in agreement to holdoff on
                    responding until the representation issue was resolved. I
                    did not expect this from you.
Case 2:18-cv-08971-GGG-KWR Document 60-4 Filed 08/16/19 Page 9 of 11


                  Keith M. Detweiler


                  On Apr 23, 2019, at 9:37 AM, William Most
                  <williammost@gmail.com> wrote:

                       I'm looking back at my email. On April 3,
                       2019, Keith asked for "Will you consent to
                       moving the hearing on your motion to
                       disqualify me to allow for briefing? If not,
                       will you consent to leave to file an opposition
                       out of time?" I of course agreed.



                       Where did I agree to stay all written
                       discovery until the Court rules on our motion
                       to disqualify? That is not something I ever
                       intended to do.



                       On Tue, Apr 23, 2019 at 9:17 AM Scott
                       Thomas <sthomas@lma.org> wrote:

                         I am on a week long series of college tours
                         with our son. I thought we agreed to extend
                         time until the representation issues were
                         resolved.

                         Please advise.

                         Scott

                         Sent from my iPhone

                         > On Apr 23, 2019, at 9:14 AM, William
                         Most <williammost@gmail.com> wrote:
                         >
                         > Keith and Scott,
                         >
                         > These discovery responses were due a
                         couple of days ago. Do you need more
                         time for the interrogatories and RPDs? If
                         so, no problem - just let me know how
                         much additional time you need. The RFAs,
                         however, have been admitted by automatic
                         operation of the FRCP, so that's done.
                         >
                         > Thank you!
                         >
                         > William
                         >
Case 2:18-cv-08971-GGG-KWR Document 60-4 Filed 08/16/19 Page 10 of 11


                             > On Fri, Mar 22, 2019 at 7:43 AM
                             William Most
                             <williammost@gmail.com<mailto:williammost@gmail.com>>
                             wrote:
                             > And attached are the documents
                             referenced in the discovery requests.
                             > [Scan_Pic0001.jpg]
                             > [Scan_Pic0002.jpg]
                             > [Scan_Pic0003.jpg]
                             > [Scan_Pic0004.jpg]
                             > [Scan_Pic0005.jpg]
                             >
                             > On Thu, Mar 21, 2019 at 5:58 PM
                             William Most
                             <williammost@gmail.com<mailto:williammost@gmail.com>>
                             wrote:
                             > Dear Scott and Keith,
                             >
                             > Please find attached Plaintiffs first set of
                             discovery requests. We have here RFAs to
                             all defendants, RPDs to all defendants, and
                             Interrogatories to Chief Pitre. We have
                             provided this in both PDF and word format
                             for ease of response.
                             >
                             > If any of the requests are unclear, please
                             let me know and I will clarify. I am also
                             happy to discuss any other issues - breadth,
                             privilege, etc. - at the outset.
                             >
                             > Thank you,
                             >
                             > William
                             > <Scan_Pic0001.jpg>
                             > <Scan_Pic0005.jpg>
                             > <Scan_Pic0004.jpg>
                             > <Scan_Pic0003.jpg>
                             > <Scan_Pic0002.jpg>

                    Attention: The information contained in this E-mail
                    message is attorney privileged and confidential
                    information intended only for the use of the individual(s)
                    named above. If the reader of this message is not the
                    intended recipient, you are hereby notified that any
                    dissemination, distribution or copy of this communication
                    is strictly prohibited. If you have received this
                    communication in error, please contact the sender by
                    reply E-mail and destroy all copies of the original
                    message. Thank you.

            Attention: The information contained in this E-mail message is attorney
            privileged and confidential information intended only for the use of the
            individual(s) named above. If the reader of this message is not the
Case 2:18-cv-08971-GGG-KWR Document 60-4 Filed 08/16/19 Page 11 of 11


                  intended recipient, you are hereby notified that any dissemination,
                  distribution or copy of this communication is strictly prohibited. If you
                  have received this communication in error, please contact the sender by
                  reply E-mail and destroy all copies of the original message. Thank you.

               Attention: The information contained in this E-mail message is attorney
               privileged and confidential information intended only for the use of the
               individual(s) named above. If the reader of this message is not the intended
               recipient, you are hereby notified that any dissemination, distribution or
               copy of this communication is strictly prohibited. If you have received this
               communication in error, please contact the sender by reply E-mail and
               destroy all copies of the original message. Thank you.

             Attention: The information contained in this E-mail message is attorney
             privileged and confidential information intended only for the use of the
             individual(s) named above. If the reader of this message is not the intended
             recipient, you are hereby notified that any dissemination, distribution or copy
             of this communication is strictly prohibited. If you have received this
             communication in error, please contact the sender by reply E-mail and
             destroy all copies of the original message. Thank you.

    Attention: The information contained in this E-mail message is attorney privileged and
    confidential information intended only for the use of the individual(s) named above. If the
    reader of this message is not the intended recipient, you are hereby notified that any
    dissemination, distribution or copy of this communication is strictly prohibited. If you have
    received this communication in error, please contact the sender by reply E-mail and destroy
    all copies of the original message. Thank you.

  Attention: The information contained in this E-mail message is attorney privileged and
  confidential information intended only for the use of the individual(s) named above. If the
  reader of this message is not the intended recipient, you are hereby notified that any
  dissemination, distribution or copy of this communication is strictly prohibited. If you have
  received this communication in error, please contact the sender by reply E-mail and destroy all
  copies of the original message. Thank you.

Attention: The information contained in this E-mail message is attorney privileged and
confidential information intended only for the use of the individual(s) named above. If the reader
of this message is not the intended recipient, you are hereby notified that any dissemination,
distribution or copy of this communication is strictly prohibited. If you have received this
communication in error, please contact the sender by reply E-mail and destroy all copies of the
original message. Thank you.
